Citation Nr: 1302772	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  09-24 415	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for right knee disability, characterized as chondromalacia and lateral meniscal tear.

2.  Entitlement to an initial evaluation in excess of 10 percent for left knee disability, characterized as degenerative joint disease, chondromalacia, and lateral meniscal tear.

3.   Entitlement to an initial evaluation in excess of 20 percent for left shoulder disability characterized as strain.

4.  Entitlement to an initial evaluation in excess of 20 percent for right shoulder disability characterized as strain.

5.  Entitlement to an initial compensable evaluation for left ear hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The veteran had active service from November 1985 to July 2007, when the Veteran retired with more than 21 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection and assigned initial evaluations for the disabilities which are the subject of this appeal.  

In his July 2009 substantive appeal, the Veteran appealed denial of service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal of the issues listed on the title page of this decision, the RO granted service connection for PTSD.  The record before the Board on appeal, including the electronic file, discloses no disagreement or appeal as to the grant of service connection for PTSD.  No issue regarding PTSD is before the Board.  
 
The veteran requested a videoconference hearing before the Board.  The requested hearing was scheduled in February 2013.  The Veteran withdrew his request for a hearing by a communication received in January 2013.  That request is withdrawn.  38 C.F.R. § 20.204 (2012).




FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1985 to July 2007.

2.	On January 23, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a written communication to his representative dated on January 22, 2013, requested that his appeal to the Board, including his hearing request, be withdrawn.  That document was hand-delivered to the Board on January 23, 2013, through the Veteran's authorized representative.  The Veteran has requested to withdraw his appeal in its entirety, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
JONATHAN B. KRAMER
                                	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


